Title: To Thomas Jefferson from Arthur St. Clair, 19 March 1791
From: St. Clair, Arthur
To: Jefferson, Thomas



Sir
Phila. March 19th. 1791

By the Treaty of Fort McIntosh the Lands contained within the following Boundary were allotted to the Wyandots and Delawares, and the Ottowas who were in actual Occupation; viz beginning at the mouth of Cuyahoga River and running up the same to the portage between that and the Tuscarawas Branch of Muskingham; then down that Branch to the Forks at the crossing Place above Fort Lawrence; thence westerly to the portage on that Branch of the big Miami which runs into the Ohio, at the mouth of which branch the Fort stood which was taken by the french in 1752; thence along the said Portage to the great Miami or Omie River, and down the south east side of the same to its mouth; thence along the south shore of lake Erie to the mouth of Cuyahoga.—It seems to have been asumed as a principle that the whole of the Country was the property of the united States, and, by that Treaty, they gave to the Indians the Lands therein contained and the Lands lying east west and south were relinquished to the united States. There were also certain reservations within those boundaries, which are declared to be to the Use and under the Government of the united States—but by the 7th. Article the general principle seems to have been departed from and the Country west and north west of the Miami of the Lakes considered as the property of the Indians. By the Treaty at Muskingham the same Boundaries were confirmed with a small variation, which, as I have not the Treaty by me, I cannot point out, and certain Lands laying without the Boundaries were sold and confirmed to the united States; at the same time an express declaration was made by the Wyandots that the Country to the westward of the Miami, from its Source to the Lake, excepting the reservations, was the property of that Nation. By the Treaty of the Miami a Tract of Country was ass[igned] to the Shawanese by certain Boundaries, and joining to that of the Wyandots and Delawares on one side.—A west line to t[he] River de la Panse, and with that River to the Ouabash is the boun[dary] on another side, and the Lands lying east west and south of the east west and south Lines are relinquished to the united States. The lands then  from the mouth of the River de la panse to the Ouabash, and from thence to the Ohio, and between that River and the Shawanese and Wyandot Boundaries, have been considered as the property of the united [States] so far at least as those Nations were interested in them. But between the ouabash and the Ohio are the Ouiatanons, the Piankishaws, and the Miamies; with whom no Treaties have been held, and whose claims are not known with any degree of precision.—Sales have been made to individuals, before the Revolution, of very considerable Tracts of Country, but without the approbation of the british Government. The whole of the Country between the Ouabash, the Illinois the Missisippi and the Ohio seems to have been conside[red] by the French Government as the Domaine of the King. No Vestige of purchase or Cession from the Natives is to be found in the records of the Country.—The Officers of that Government either as the Agents of the Royal Company of the Indies, or immediatly of the King, granted Lands at their pleasure, and the Officers of great Britain followed the example. I wish Sir I could have given you more explicit information, but explicit information I suspect cannot be obtained. I have the honor to be Sir
